Citation Nr: 0723258	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-10 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease, to include asthma.  

2.  Entitlement to service connection for headaches, to 
include consideration as being secondary to reactive airway 
disease.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1984 to July 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2003 and later by 
the Department of Veterans Affairs (VA), Jackson, 
Mississippi, Regional Office (RO).   


FINDINGS OF FACT

1.  The evidence of record establishes that asthma clearly 
and unmistakably existed prior to service.

2.  The pre-existing asthma clearly and unmistakably did not 
permanently increase in severity beyond the natural progress 
of the disease during service.

3.  Chronic headaches were not present until many years after 
service, and were not caused or aggravated by a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance is rebutted.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2006).

2.  Pre-existing asthma was not aggravated during service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2006).

3.  Headaches were not incurred in or aggravated by service, 
and were not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2003 and May 2005 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The veteran was also 
provided a letter in January 2007 which notified him 
regarding potential effective dates and ratings.  In 
addition, the letters adequately advised the veteran to 
submit any additional evidence that he had in his possession.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded a VA examination.  His available 
treatment records have been obtained.  He failed to appear 
for a scheduled hearing at the RO.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Reactive
 Airway Disease, To Include Asthma.

The evidence which has been developed includes the veteran's 
service medical records.  A pre-induction medical history 
dated in June 1983 reflects that the veteran denied a history 
of asthma.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the lungs was 
normal.  

The veteran entered active service on February 21, 1984.  A 
service record dated March 12, 1984, reflects that he had 
complaints of a headache, sore throat and non-productive 
coughing.  It was noted that he had a past history of 
pneumonia.  The assessment was upper respiratory infection.  
In July 1984, the veteran was treated for possible sinusitis.  
A record dated in September 1984 shows treatment for a chest 
cold.  Examination findings included wheezing and a non 
productive cough.  

A service medical record dated in February 1985 shows that 
the veteran came in for wheezing and difficulty breathing.  
He stated that he had a history of asthma.  On examination, 
his throat was red and the lungs had wheezing in all lobes.  
The assessment was bronchospasms.  He was placed on 
medications and restricted duty.  Records dated in March 1985 
shows treatment for resolving upper respiratory infection 
secondary to broncho spasms.  

A service medical record dated in June 1985 reflects that the 
veteran reported to sick call with a history of difficulty 
breathing during physical exertion.  It was stated that he 
had been diagnosed as having asthma as a child.  That 
morning, he had experienced wheezing with dyspnea.  The 
assessment was possible asthma.  Another service record, a 
radiology report, apparently incorrectly dated in June 1983, 
reflects that the veteran had a history of dyspnea for one 
day.  A chest X-ray was normal.  

Another service medical record entry also dated in June 1985 
noted that the veteran reported a history of childhood asthma 
requiring bronchaids.  He denied hospitalization for the 
same.  He stated that he had wheezing and chest tightness 
with activities.  The assessment was historical childhood 
asthma, ? RAD.

A service emergency room treatment record dated in June 1985 
reflects that the veteran had a history of asthma since the 
age of four years requiring medications.  The assessment was 
acute asthma of childhood onset.

Another service medical record dated later in June 1985 notes 
that the veteran stated that he had been diagnosed with 
childhood asthma.  His most recent attack had been Friday 
night, and since then he had nausea.  The assessment was 
asthma?

A service internal medicine consultation sheet dated in June 
1985 notes that the veteran reported a childhood history of 
asthma.  Episodes reportedly occurred with physical activity.  

A service medical board report which is dated June 25, 1985, 
reflects that the veteran had a long history of childhood 
asthma.  These asthma attacks became infrequent after the age 
of 14, and he did not require further medical treatment.  He 
performed satisfactorily during boot camp, but developed 
serious difficulty breathing approximately five months prior 
to the medical board evaluation.  Physical examination during 
the attacks had shown wheezing in all lung fields, and 
prolonged expiration.  The diagnosis was reactive airway 
disease (asthma).  The medical board concluded that the 
veteran did not meet the minimum standards for enlistment or 
induction by reason of physical disability.  It was further 
stated that the physical disability was neither incurred in 
nor aggravated by the period of active military service.  

The veteran's DD 214 indicates that the veteran was 
discharged as a result of physical disability existing prior 
to entry on active duty established by medical board, not 
entitled to severance pay.    

Private medical treatment records dated from 1997 reflects 
treatment for respiratory disorder including bronchitis, 
allergic rhinitis, and skull pain associated with sinusitis.  

The report of an asthma examination conducted by the VA in 
January 2007 shows that the examiner reviewed the claims file 
and noted that the veteran presented a history of bronchial 
asthma dating back to childhood.  The veteran stated that as 
a child he experienced slight wheezing twice weekly with 
shortness of breath on exertion and a nonproductive cough.  
He reported that the episodes were brought on by exposure to 
freshly cut grass, changes in the temperature, and exercise.  
Between the ages of 14 and 20, he noticed less frequent 
difficulty, such as mild symptoms three times a month.  At 
age 20 after entering the military, he noticed continuing 
difficulty with asthma, averaging one episode per week.  He 
stated that field exercises often brought on the asthma, and 
on at least three episodes he was medevaced for treatment.  
He said that currently he experienced mild asthma 
approximately four times a month.  He said that during 
wintertime, when he was less active, the episodes occurred 
approximately twice monthly.  In between attacks he was 
relatively asymptomatic.  On examination, the lungs were 
clear.  Pulmonary function studies were normal, as was a 
chest x-ray.  The diagnosis was bronchial asthma.  The 
examiner also offered the following remarks:

Basically, the patient suffers a lifelong history 
of bronchial asthma.  The severity of the illness 
has fluctuated over the years and he experienced a 
worsening of his condition while in the military.  
This seemed to relate to exposure to freshly cut 
grass and also to exercise, as well as change in 
temperature.  The increased frequency of his asthma 
during military service is felt related to exposure 
to the out of doors (grasses, temperature changes) 
and the increased physical exertion related to 
training exercises.  Permanent sequelae related to 
such is unlikely, in that by definition, asthma is 
reversible obstructive airways disease.  The 
increased frequency during active duty is 
considered to represent natural progress of the 
disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, veterans are presumed 
to have entered service in sound condition as to their 
health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of 
sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
interpreted under Cotant v. Principi, 17 Vet. App. 116 
(2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, 
to rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item which "cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Crippen v. 
Brown, 9 Vet. App. 412 (196).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The service medical records include an enlistment examination 
which reflects that he was found to be normal on evaluation.  
Therefore, there is no examination disclosing defects when 
the veteran entered active duty, and the veteran is entitled 
to a presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), there is clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  The Board finds that asthma clearly and 
unmistakably pre-existed service.  The service medical 
records reflect medical histories given by the veteran and 
medical opinion that the disorder existed prior to 
enlistment.  In addition, the VA examiner also concluded that 
the disorder existed prior to service.  The Board notes that 
no other health care provider has refuted this finding.  
Finally, the Board notes that the veteran conceded in his 
history which he gave to the VA examiner that asthma existed 
prior to service.  For these reasons, the Board finds that it 
has been established by clear and unmistakable evidence that 
the disorder existed prior to service.

The next question is whether the pre-existing asthma was 
aggravated during service.  See VAOPGCPREC 3-2003 (July 16, 
2003) (to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service).  

The veteran asserts that his asthma disorder was aggravated 
in service, as he was undergoing rigorous training and 
exposure to outside environments which caused such 
aggravation.  The Board has carefully reviewed the evidence 
of record and finds that the pre-existing asthma clearly and 
unmistakably was not aggravated during service.  The service 
medical board concluded that the disorder had not been 
aggravated.  Similarly, the VA doctor who examined the 
veteran and reviewed the file concluded that the pre-existing 
asthma disorder had not been permanently worsened by his 
experiences in the military, and that any increase in the 
frequency of symptoms was simply due to the natural progress 
of the disorder.  A medical professional is in the best 
position to make a determination that a disease was not 
aggravated in service.  This examiner clearly reviewed the 
service medical records.  This is competent evidence to 
support the Board's determination that the psychiatric 
disorder clearly and unmistakably was not aggravated during 
service.

While the veteran has reported his own belief that service 
aggravated his asthma, he is not competent to make such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, and the 
evidence of record clearly and unmistakably shows that the 
veteran had asthma prior to entering service and that the 
asthma was not aggravated by service.  Because the Board has 
determined that the disorder existed prior to service and was 
not aggravated by service, there is no basis to consider 
service connection based upon incurrence in service.  
Accordingly, service connection for reactive airways disease, 
to include asthma is denied, and there is no doubt to be 
resolved.  

II.  Entitlement To Service Connection For Headaches, To 
Include Consideration As Being Secondary To Reactive Airway 
Disease.

The Board initially notes that, in light of the foregoing 
denial of the claim for service connection for reactive 
airway disease/asthma, the claim for headaches as being 
secondary to such a respiratory disorder must fail.  In this 
regard, the veteran is not currently service-connected for 
any disability, so there can be no basis for a claim for 
secondary service connection.  In addition, the Board finds 
that service connection for headaches may not be granted on a 
direct basis.  Although the service medical records show a 
couple of complaints of headaches, there was no diagnosis of 
a chronic disorder such as migraine headaches.  The Board 
also notes that upon separation from service, the veteran 
gave a history in July 1985 in which he denied having 
frequent or severe headaches.  The earliest post-service 
medical records pertaining to headaches are from many years 
after service.  No medical opinion has been presented 
suggesting that the current headaches may be related to 
service.  Accordingly, the Board concludes that headaches 
were not incurred in or aggravated by service.  


ORDER

1.  Service connection for reactive airway disease, to 
include asthma, is denied.  

2.  Service connection for headaches is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


